
	
		I
		112th CONGRESS
		1st Session
		H. R. 2605
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2011
			Mr. Latham introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To specify that certain obligations of the United States
		  shall be prioritized in the event that the debt ceiling is
		  reached.
	
	
		1.Short titleThis Act may be cited as the
			 Protect Spending Priorities
			 Act.
		2.Priority of
			 payments if the debt ceiling is reachedIn the event that the debt of the United
			 States Government, as defined in
			 section
			 3101 of title 31, United States Code, reaches the statutory
			 limit, amounts necessary for obligations incurred by the Government of the
			 United States shall be made available to the following obligations before all
			 other obligations:
			(1)Amounts necessary
			 to carry out the authority of the Department of the Treasury provided in
			 section
			 3123 of title 31, United States Code, to pay with legal tender
			 the principal and interest on debt held by the public.
			(2)Such amounts as the Secretary of Defense
			 (and the Secretary of Homeland Security in the case of the Coast Guard)
			 determines to be necessary to continue to provide pay and allowances (without
			 interruption) to members of the Army, Navy, Air Force, Marine Corps, and Coast
			 Guard, including reserve components thereof, who perform active service.
			(3)Amounts necessary for the Commissioner of
			 Social Security to pay monthly old-age, survivors’, and disability insurance
			 benefits under title II of the Social Security Act.
			(4)Amounts necessary
			 for the Secretary of the Veterans Affairs to pay compensation, as such term is
			 defined under section 101(13) of title 38, United States Code.
			(5)Such amounts as the President certifies to
			 the Congress are necessary to carry out vital national security
			 priorities.
			(6)Amounts necessary to make payments under
			 the Medicare program under title XVIII of the Social Security Act.
			(7)Such amounts as
			 the President certifies to the Congress are necessary to carry out Government
			 functions necessary for protecting public health and public safety.
			
